ACCEPTED
                                                                                               04-15-00117-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                           5/4/2015 1:52:20 PM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                                            NO. 04–15–00117–CV
                                        IN THE COURT OF APPEALS
                                   FOR THE FOURTH DISTRICT OF TEXAS
                                             AT SAN ANTONIO

                                       RHINO CONTRACTORS, LLC,
                                                           APPELLANT,
                                                      V.
                            VULCAN CONSTRUCTION MATERIALS, LP,
                                                           APPELLEE.

                                    On Appeal from the 288th District Court
                                            Bexar County, Texas


          APPELLANT RHINO CONTRACTORS, LLC’S
  UNOPPOSED MOTION FOR LEAVE TO FILE REPLY LETTER BRIEF


                                               A. Introduction
          1.         Rhino Contractors, LLC is Appellant. Vulcan Construction Materials,

LP is Appellee.

                                       B. Argument and Authorities.
          1.         A court of appeals may permit a party to file a supplemental brief

whenever justice requires under Texas Rule of Appellate Procedure 38.7.

          2.         Appellant asks leave to file a letter brief with attached documents to

respond to a misstatement of the record in Appellee’s brief.




1823833.1/SPSA/36984/0101/050415
          3.         Appellee Vulcan argues that the judgment must be affirmed because

“Rhino decided to appeal without a reporter’s record, thus failing to preserve any

of its arguments or points of error related to the sufficiency of its evidence or the

insufficiency of Vulcan’s.” Appellee’s Brief at 6. Vulcan further argues, “Rhino

has no basis to complain of supposed deficiencies in Vulcan’s proof” because of

“Rhino’s failure to request the reporter’s transcription of the hearing.” Id. “In the

absence of any request for the reporter’s record, Rhino concedes that it produced

no credible evidence on the issues of which it now complains.” Id. This is not

factually correct.

          4.         In fact, Defendant did request a reporter’s record multiple times. No

such record was ever prepared because, as the court reporter confirmed to the clerk

of this Court, no evidence was offered by Vulcan at a “prove–up” hearing on the

default judgment.

          5.         For these reasons, Appellant asks the Court to grant it leave to file a

reply brief attaching the request for the reporter’s record.




                                                 2
1823833.1/SPSA/36984/0101/050415
                                             Respectfully submitted,

                                             /s/ Judith R. Blakeway
                                             EDWARD F. VALDESPINO
                                             State Bar No. 20424700
                                             edward.valdespino@strasburger.com
                                             Judith R. Blakeway
                                             State Bar No. 02434400
                                             Judith.Blakeway@strasburger.com
                                             STRASBURGER & PRICE, LLP
                                             2301 Broadway
                                             San Antonio, Texas 78215
                                             Telephone: (210) 250-6000
                                             Facsimile: (210) 250-6100

                                             ATTORNEYS FOR APPELLANT
                                             RHINO CONTRACTORS, LLC




                                   CERTIFICATE OF CONFERENCE

          I hereby certify that I conferred with Robert Wachsmuth, counsel for

Appellee, regarding this motion. Mr. Wachsmuth conveyed that he is not opposed.

                                             /s/ Judith R. Blakeway
                                             JUDITH R. BLAKEWAY




                                               3
1823833.1/SPSA/36984/0101/050415
                                   CERTIFICATE OF SERVICE

          Pursuant to E-Filing Standing Order, I certify that on May 4, 2015, I

electronically filed the foregoing with the Clerk of Court using the

EFile.TXCourts.gov electronic filing system which will send notification of such

filing to the following:

          Robert W. Wachsmuth
          bob@rwwattorneys.com
          Zachary J. Fanucchi
          zach@rwwattorneys.com
          Robert Wachsmuth & Associates, PC
          9311 San Pedro Ave., Suite 707
          San Antonio, Texas 78216
          Telephone: (210) 342–2707
          Facsimile: (210) 342–2701

                     Attorneys for Appellee Vulcan Construction Materials, LP


                                             /s/ Judith R. Blakeway
                                             JUDITH R. BLAKEWAY




                                                4
1823833.1/SPSA/36984/0101/050415